Mr. Justice Scanlan delivered the opinion of the court. Abstract of the Decision. Sales, § 64*—when contract provides for supplying all requirements. A letter submitting an offer to furnish defendant with the “knock down boxes" it would need in its business for a year, stating the character of the boxes it proposed to furnish, the materials to be used in the same, the various sizes of the boxes to be furnished and the costs of each size, and a letter in reply thereto agreeing to purchase the defendant’s requirements of knock down boxes for one year from date, styles and price list as per samples and price list submitted, constitutes an unambiguous contract, the plaintiff thereby agreeing to furnish and the defendant agreeing to purchase all of the knock down boxes which the defendant would require from the date of acceptance of the contract.